Title: 7th.
From: Adams, John Quincy
To: 


       Last Evening Betsey Cranch arrived, and came this morning to see us. She came with Mr. Ben Blodget, the youngest of that family. She is to live at Mr. White’s, at least a great part of the time she will stay in Haverhill. I cannot help wishing she was to spend more of the time in this House, for several Reasons.
       I went down and spent an hour with Mr. Thaxter at his Office; He told me he thought B. Duncan, the girl of the most Reason, and good Sense in Haverhill: this was enough for a friend but not sufficient for a Lover. He spoke of several other girls in this Place, but not with the most favourable partiality. Dined at home, Miss Perkins favoured us with her Company. She is about as tall as Miss Duncan, and her shape is nearly as fine. Her face is perhaps as pretty, and her hair is more adapted to the taste of mankind at this day: but there is something in the other Lady’s Eye, that window of the Soul, which must I think determine the generality of mankind in her favour. Miss Perkins, appears very young; I doubt whether she is yet seventeen: And she shows all the levity which commonly distinguishes girls at that time of Life. I would call her a Romp, but her pretty face forbids me to; I would say that she has too much of
       
        The loud laugh, that speaks the vacant mind.
       
       but, a pair of dangerous eyes, threaten me with Revenge, if I dare be guilty of such a crime.
      